Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on December 21, 2020. Claims 1-20 are pending.

Prosecution reopened
In view of the appeal brief filed on December 21, 2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169                                                                                                                                                                                                        
Response to Arguments
Applicant’s arguments filed on December 21, 2020 have been considered but are moot in the view of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (Pub. No. : US 20040267907 A1) in the view of Matousek (Patent No. : US 5706462 A) 

As to claim 1 Gustafsson teaches system comprising: 
a processing system of a device comprising one or more processors and a memory system comprising one or more computer-readable media (paragraph [0012]: server and computer 
reading, at a domain name system (DNS) server, top-level domain (TLD) information from a TLD list (paragraphs [0006], [0008]: The caching server resolves names by querying one or more authoritative servers wherein the authoritative server stores the information pertaining to a particular domain  (implies top-level domain)); 
loading the TLD information into the hash table (paragraph [0040]: insertion the received data into a hash table).
Gustafsson does not explicitly disclose but Matousek teaches sizing data structures for a hash table (see abstract and column 18 lines 5-39: The decision to increase the size of a hash table depends on the percentage of hash table slots that are in use and the number of collisions that have occurred when trying to access that hash table);
determining whether a collision constraint is met in the hash table (column 18 lines 23-31: two criteria are measured in order to determine whether to increase the size of the hash table. The first criteria is based on the number of slots that are in use, and will cause the size of a hash table to be increased if more than 75% of the slots in the hash table are used. The second criteria is based on the percentage of accesses that result in collisions, and will cause the size of the hash table to increase if at least 25% of all accesses to that hash table have resulted in collisions. Note that the first criteria and second criteria can be interpreted as collision condition);
increasing a size of the data structures when the collision constraint is not met (column 18 lines 23-31: two criteria are measured in order to determine whether to increase the size of the hash table. The first criteria is based on the number of slots that are in use, and will cause the size of a hash table to be increased if more than 75% of the slots in the hash table are used. The second criteria is based on the percentage of accesses that result in collisions, and will cause the size of the hash table to increase if at least 25% of all accesses to that hash table have resulted in collisions. Note that if more than 75% of the slots in the hash table are used and the percentage of accesses that result in collisions as interpreted as “when the collision constraint is not met”. Examiner interpretation is based applicant specification paragraph [0022], where it recited “For example, if the collision constraint is zero, the DNS server 120 may determine whether the TLD information can be loaded into the data structures with no (e.g., zero) hash collisions. If, however, this determination or loading results in a hash collision (i.e., the collision constraint is not met), the DNS server 120 may iteratively increase the size of the data structures, as at 325, until the collision constraint is met or the maximum size of the data structures (e.g., 256 entries) is reached”. So the hash collision = the collision constraint is not met).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gustafsson by adding above limitation as taught by Matousek to provides significant improvement in overall cache performance (see Matousek, column 13 line 3).

As to claim 2 Gustafsson together with Matousek teaches a system according claim 1. Gustafsson teaches the TLD information comprises a list of TLDs for which the DNS server is authoritative (paragraph [0024]). 

As to claim 3 Gustafsson together with Matousek teaches a system according claim 1. Matousek teaches sizing the data structures for the hash table comprises sizing the data structures for the hash table at a minimum size (column 18 lines 5-22). 

As to claim 4 Gustafsson together with Matousek teaches a system according claim 1. Gustafsson teaches the minimum size comprises 4 entries (in the view paragraph [0030] limitation is obvious as the size of entry is user choice). 

As to claim 5 Gustafsson together with Matousek teaches a system according claim 1. Gustafsson teaches increasing the size of the data structures comprises increasing the size of the data structures to have the smallest size that meets the collision constraint (in the view paragraph [0030] limitation is obvious as the size of entry is user choice).

As to claim 6 Gustafsson together with Matousek teaches a system according claim 1. Gustafsson teaches the collision constraint is zero (paragraph [0030]). 

As to claim 7 Gustafsson together with Matousek teaches a system according claim 1. Gustafsson teaches re-loading the TLD information into the hash table after the size of the data structures for the hash table has been increased; and determining whether the collision constraint is met in the hash table after the TLD information has been re-loaded into the hash table (paragraphs [0040]-[0042]). 

As to claim 8 Gustafsson teaches a system comprising: 
a processing system of a device comprising one or more processors and a memory system comprising one or more computer-readable media, wherein the one or more computer-readable media contain instructions that, when executed by the processing system (paragraph [0013]), cause the processing system to perform operations comprising: 
reading, at a domain name system (DNS) server, top-level domain (TLD) information from a TLD list (paragraphs [0006], [0008]: The caching server resolves names by querying one or more authoritative servers wherein the authoritative server stores the information pertaining to a particular domain  (implies top-level domain)); 
loading the TLD information into the hash table(paragraph [0040]: insertion the received data into a hash table); 
receiving a query from a client for a DNS name after the size of the data structures has been increased (paragraphs [0008], [0009]: a cache of information previously received from authoritative servers as a result of past queries wherein the caching server resolves names by querying one or more authoritative servers); 
looking up a TLD of the DNS name (paragraph [0008]: The caching server resolves names by querying one or more authoritative servers); 
looking up DNS data for the DNS name when the TLD is found (paragraph [0034]: Computer Instructions 163 initiate a search of Referral Cache 168 for referral information referring to one or more Authoritative Server 170 and associated with the domain name); 
processing the DNS data and sending a response to the client including the processed DNS data (paragraph [0035]: answer is returned to the original requestor, such as Client 110). 
Gustafsson does not explicitly disclose but Matousek teaches sizing data structures for a hash table (see abstract and column 18 lines 5-39: The decision to increase the size of a hash table depends on the percentage of hash table slots that are in use and the number of collisions that have occurred when trying to access that hash table);
determining whether a collision constraint is met in the hash table (column 18 lines 23-31: two criteria are measured in order to determine whether to increase the size of the hash table. The first criteria is based on the number of slots that are in use, and will cause the size of a hash table to be increased if more than 75% of the slots in the hash table are used. The second criteria is based on the percentage of accesses that result in collisions, and will cause the size of the hash table to increase if at least 25% of all accesses to that hash table have resulted in collisions. Note that the first criteria and second criteria can be interpreted as collision condition);
increasing a size of the data structures when the collision constraint is not met (column 18 lines 23-31: two criteria are measured in order to determine whether to increase the size of the hash table. The first criteria is based on the number of slots that are in use, and will cause the size of a hash table to be increased if more than 75% of the slots in the hash table are used. The second criteria is based on the percentage of accesses that result in collisions, and will cause the size of the hash table to increase if at least 25% of all accesses to that hash table have resulted in collisions. Note that if more than 75% of the slots in the hash table are used and the percentage of accesses that result in collisions as interpreted as “when the collision constraint is not met”. Examiner interpretation is based applicant specification paragraph [0022], where it recited “For example, if the collision constraint is zero, the DNS server 120 may determine whether the TLD information can be loaded into the data structures with no (e.g., zero) hash collisions. If, however, this determination or loading results in a hash collision (i.e., the collision constraint is not met), the DNS server 120 may iteratively increase the size of the data structures, as at 325, until the collision constraint is met or the maximum size of the data structures (e.g., 256 entries) is reached”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gustafsson by adding above limitation as taught by Matousek to provides significant improvement in overall cache performance (see Matousek, column 13 line 3).

As to claim 9 Gustafsson together with Matousek teaches a system according claim 8. Gustafsson teaches the TLD information comprises a list of TLDs for which the DNS server is authoritative (paragraph [0024]). 

As to claim 10 Gustafsson together with Matousek teaches a system according claim 8. Gustafsson teaches sizing the data structures for the hash table comprises sizing the data structures for the hash table at a minimum size (paragraph [0030]). 

As to claim 11 Gustafsson together with Matousek teaches a system according claim 10. Gustafsson teaches the minimum size comprises 4 entries (paragraph [0030]). 

As to claim 12 Gustafsson together with Matousek teaches a system according claim 8. Gustafsson teaches increasing the size of the data structures comprises increasing the size of the data structures to have the smallest size that meets the collision constraint ((in the view paragraph [0030] limitation is obvious as the size of entry is user choice)). 

As to claim 13 Gustafsson together with Matousek teaches a system according claim 12. Gustafsson teaches the collision constraint is zero (paragraph [0030]). 

As to claim 14 Gustafsson together with Matousek teaches a system according claim 8. Gustafsson teaches re-loading the TLD information into the hash table after the size of the data structures for the hash table have been increased in size and determining whether the collision constraint is met in the hash table after the TLD information has been re-loaded into the hash table (paragraph [0040]-[0042]). 

As to claim 15 Gustafsson together with Matousek teaches a system according claim 8. Gustafsson teaches the DNS data comprises name server records (paragraph [0024]). 

As to claim 16 Gustafsson together with Matousek teaches a system according claim 8. Gustafsson teaches the processed DNS data comprises a list of name servers for the DNS name (paragraph [0025]). 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (Pub. No. : US 20040267907 A1) in the view of Swaminathan et al. (Pub. No. : US 20160357743 A1)

As to claim 17 Gustafsson teaches a system comprising: 
a processing system of a device comprising one or more processors and a memory system comprising one or more computer-readable media, wherein the one or more computer-readable media contain instructions (paragraph [0013]) that, when executed by the processing system, cause the processing system to perform operations comprising: 
computing a hash index in response to a query from a client for a DNS name (paragraphs [0025], [0028]: Computer Instructions 163 are configured to first look for answer information in an Answer Cache 165 for DNS information associated with the domain name. Answer Cache 165 is configured to include a flat table, such as a hash table); 
accessing a top-level domain (TLD) information object when the signed integer does not match the predetermined value, wherein the TLD information object is in a TLD information cache (paragraph [0030]: If the desired DNS information is found, then the result is returned to the requestor. If the desired DNS information is not found, then Referral Cache 168 is searched for a referral to another Authoritative Server 170); 
determining whether the TLD information object matches a TLD of the DNS name (paragraph [0025]: If desired DNS information is found in the search of the answer cache, then this result is returned to the requester); and
receiving the TLD information object from the TLD information cache when the TLD information object matches the TLD of the DNS name (paragraph [0029]: If the desired DNS information is found in Answer Cache 165 then this DNS information is returned to Client 110). 
Gustafsson does not explicitly disclose but Swaminathan teaches accessing a hash header indexed by the hash index, wherein the hash header comprises a signed integer and determining whether the signed integer matches a predetermined value (paragraphs [0017]-[0018], [0052], [0057]-[0061], [0076]: storage and retrieval of key-value pairs employ cuckoo hashing, i.e., the set of cuckoo hash tables, using a portion of the hash value 650 as a hash table index (i.e., indexing into the cuckoo hash table), which is illustratively split in half. Each half of the hash table index may be used as an index into each cuckoo hash table to determine a potential entry for storing the other half of the hash table index in the table. Applying a hash function to the data of each write request to generate a respective hash table index of a hash table included in the memory and storing the data as an extent on the storage device wherein the total overflow reference bytes are stored in an index header of each hash table page wherein the hash table pages are read to obtain the total overflow bytes from the index headers and the delta bytes are obtained from the delta count portions stored in the hash table slots, wherein the reference count is a signed integer including the overflow indicator). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gustafsson by adding the above limitation as taught by Swaminathan to provide fast and efficient performance (Swaminathan , paragraph [0069])

As to claim 18 Gustafsson together with Swaminathan teaches a system according claim 17. Swaminathan teaches the predetermined value is -1 (paragraph [0076]). 

As to claim 19 Gustafsson together with Swaminathan teaches a system according claim 17. Gustafsson teaches the TLD information object comprises a pointer to a next TLD information object (paragraph [0042]). 

As to claim 20 Gustafsson together with Swaminathan teaches a system according claim 17. Gustafsson teaches the TLD information object comprises an index of a next TLD information object (paragraph [0042]).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD I UDDIN/Primary Examiner, Art Unit 2169